Per Curiam:

The appeal herein is dismissed for the want of jurisdiction. Section 237 (a), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937); Citizens National Bank v. Durr, 257 U. S. 99, 106; Jett Bros. Distilling Co. v. Carrollton, 252 U. S. 1, 6; Indian Territory Illuminating Co. v. Board of Equalization, 287 U. S. 573. Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, § 237 (c), Judicial Code, as amended (43 Stat. 936, 938), the petition is granted.